
	
		I
		112th CONGRESS
		1st Session
		H. R. 1999
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Turner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide procedures for the selection of the Commandant
		  of the Air Force Institute of Technology, and for other
		  purposes.
	
	
		1.Administration of the Air
			 Force Institute of Technology
			(a)AmendmentChapter 901 of title 10, United States
			 Code, is amended by inserting after section 9314a the following new
			 section:
				
					9314b.Administration
				of the Air Force Institute of Technology.
						(a)Commandant
							(1)SelectionThe Commandant of the Air Force Institute
				of Technology shall be selected by the Secretary of the Air Force.
							(2)EligibilityThe
				Commandant shall be one of the following:
								(A)Active-duty
				officersAn active-duty officer of the Air Force in a grade not
				below the grade of colonel, who is assigned or detailed to such position.
								(B)CiviliansA
				civilian individual, including an individual who was retired from the Air Force
				in a grade not below brigadier general, who has the qualifications appropriate
				to the position of Commandant and is selected by the Secretary as the best
				qualified from among candidates for the position in accordance with—
									(i)the criteria
				specified in paragraph (5);
									(ii)a
				process determined by the Secretary; and
									(iii)other factors
				the Secretary considers relevant.
									(3)Consultation of
				relevant individualsBefore making an assignment, detail, or
				selection of an individual for the position of Commandant, the Secretary
				shall—
								(A)consult with the Air Force Institute of
				Technology Subcommittee of the Air University Board of Visitors;
								(B)consider any
				recommendation of the leadership and faculty of the Air Force Institute of
				Technology regarding the assignment or selection to that position; and
								(C)consider the
				recommendations of the Air Force Chief of Staff.
								(4)Five year term
				for civilian CommandantAn individual selected for the position
				of Commandant under paragraph (1)(B) shall serve in that position for a term of
				not more than five years and may be continued in that position for an
				additional term of up to five years.
							(5)Relevant
				qualificationsThe qualifications appropriate for selection of an
				individual for detail or assignment to the position of Commandant include the
				following:
								(A)An academic degree
				that is either—
									(i)a
				doctorate degree in a field of study relevant to the mission and function of
				the Air Force Institute of Technology; or
									(ii)a
				master's degree in a field of study relevant to the mission and function of the
				Air Force Institute of Technology, but only if—
										(I)the individual is
				an active-duty or retired officer of the Air Force in a grade not below the
				grade of brigadier general; and
										(II)at the time of
				the selection of that individual as Commandant, the individual permanently
				appointed to the position of Provost and Academic Dean has a doctorate degree
				in a field of study relevant to the mission and function of the Air Force
				Institute of Technology.
										(B)A comprehensive
				understanding of the Department of the Air Force, the Department of Defense,
				and joint and combined operations.
								(C)Leadership
				experience at the senior level in a large and diverse organization.
								(D)Demonstrated
				ability to foster and encourage a program of research in order to sustain
				academic excellence.
								(E)Other
				qualifications, as determined by the Secretary.
								(6)SupportThe
				Secretary shall detail officers of the Air Force of appropriate grades and
				qualifications to assist the Commandant in—
								(A)the advanced
				instruction and professional and technical education of students and the
				provision of research opportunities for students; and
								(B)the administration
				of the Air Force Institute of Technology.
								(b)Provost and
				Academic Dean
							(1)In
				generalThere is established
				at the Air Force Institute of Technology the civilian position of Provost and
				Academic Dean.
							(2)Appointment
								(A)Appointment by
				the SecretaryThe Provost and
				Academic Dean shall be appointed by the Secretary for a term of five
				years.
								(B)ConsultationBefore making an appointment to the
				position of Provost and Academic Dean, the Secretary shall consult with the Air
				Force Institute of Technology Subcommittee of the Air University Board of
				Visitors and shall consider any recommendation of the leadership and faculty of
				the Air Force Institute of Technology regarding an appointment to that
				position.
								(3)CompensationThe Provost and Academic Dean is entitled
				to such compensation as the Secretary prescribes, but not more than the rate of
				compensation authorized for level IV of the Executive Schedule.
							(c)DefinitionsIn
				this section:
							(1)CommandantThe
				term Commandant means the Commandant of the Air Force Institute
				of Technology.
							(2)SecretaryThe term Secretary means the
				Secretary of the Air Force.
							.
			(b)Treatment of
			 current CommandantThe officer who is serving as Commandant of
			 the Air Force Institute of Technology at the time of the enactment of this Act
			 may serve as acting Commandant until the appointment of a Commandant in
			 accordance with section 9314b of title 10, United States Code, as added by
			 subsection (a).
			(c)Clerical
			 AmendmentThe table of sections at the beginning of chapter 901
			 of title 10, United States Code, is amended by inserting after the item
			 relating to section 9314a the following new item:
				
					
						9314b. Administration of the Air Force
				Institute of
				Technology.
					
					.
			
